ENVIRONMENTAL AND HAZARDOUS
SUBSTANCES INDEMNITY AGREEMENT

This Environmental and Hazardous Substances Indemnity Agreement (this “Indemnity
Agreement”) is executed and delivered as of the 30th day of June, 2011, on a
joint and several basis by Grubb & Ellis Healthcare REIT II Holdings, LP, a
Delaware limited partnership (“Borrower”) and G&E HC REIT II Care Pavilion SNF,
L.P., a Delaware limited partnership, (b) G&E HC REIT II Maplewood Manor SNF,
L.P., a Delaware limited partnership, (c) G&E HC REIT II Cliveden SNF, L.P., a
Delaware limited partnership, (d) G&E HC REIT II Tucker House SNF, L.P., a
Delaware limited partnership, (e) G&E HC REIT II Cheltenham York SNF, L.P., a
Delaware limited partnership, (f) G&E HC REIT II Yuma SNF, LLC, a Delaware
limited liability company, (g) G&E HC REIT II Charlottesville SNF, LLC, a
Delaware limited liability company, (h) G&E HC REIT II Fincastle SNF, LLC, a
Delaware limited liability company, (i) G&E HC REIT II Hot Springs SNF, LLC, a
Delaware limited liability company, (j) G&E HC REIT II Midlothian SNF, LLC, a
Delaware limited liability company, and (k) any entity which may become a party
hereto by execution and delivery of a Subsidiary Guaranty Supplement in
substantially the form set forth as Exhibit A hereto (an “Indemnity Supplement”)
(each, a “Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”)
to and for the benefit of KeyBank National Association, a national banking
association, its successors and assigns, as Agent (in such capacity, “Agent”).

R E C I T A L S:

Whereas, on or about the date hereof, Borrower, Agent and the Lenders party
thereto entered into that certain Credit Agreement (“Credit Agreement”) whereby
Lenders agreed to make a secured loan (the “Revolving Credit Loan”) available to
Borrower in the maximum aggregate amount at any time outstanding not to exceed
the sum of Seventy One Million Five Hundred Thousand and No/100 Dollars
($71,500,000.00), to finance various properties owned by the Subsidiary
Guarantors (each, a “Property” and collectively, the “Project”).

Whereas, in connection with the Revolving Credit Loan, Borrower has executed and
delivered to each Lender a Note in favor of such Lender of even date herewith
(each, a “Note”) in the aggregate principal amount of the Revolving Credit Loan,
payment of which is secured by (i) a Mortgage made by each Subsidiary Guarantor
in favor of Agent on each Property and (ii) the other Loan Documents.

Whereas, the Agent and the Lenders have required as a condition of their making
Revolving Credit Loans from time to time that the Borrower cause each of the
undersigned to enter into this Indemnity Agreement and to cause each Subsidiary
Guarantor to enter into a Indemnity Supplement, and the Borrower has agreed to
cause each of the undersigned to execute this Indemnity Agreement and to cause
each such Subsidiary Guarantor to execute an Indemnity Supplement, in each case
in order to induce the Agent and the Lenders to make the Revolving Credit Loans
and thereby benefit the Borrower and its Subsidiaries by providing funds to the
Borrower for the purposes described in Schedule 2.8 of the Credit Agreement.

Whereas, each Subsidiary Guarantor will derive financial benefit from the
Revolving Credit Loan evidenced and secured by the Note, the Mortgage and the
other Loan Documents.

Whereas, Borrower and each Subsidiary Guarantor are referenced to individually
herein as an “Indemnitor” and collectively as “Indemnitors.” As a condition to
making the Revolving Credit Loan, Agent and Lenders require the Indemnitors to
indemnify Agent and each Lender upon the occurrence of certain events.

Whereas, Agent and each Lender has relied on the statements and agreements
contained herein in agreeing to make the Revolving Credit Loan.

Now, Therefore, in consideration of the Recitals set forth above and hereby
incorporated herein, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Indemnitors hereby agree as
follows:

1. Definitions. Initially capitalized terms used and not otherwise defined
herein shall have the meanings respectively ascribed to them in the Credit
Agreement.

2. Representations and Warranties. Each Indemnitor hereby represents and
warrants to Agent and each Lender (i) that, to the best of its knowledge,
(a) the Project has been and is free from contamination by Hazardous Material,
and (b) no release of any Hazardous Material has occurred on, onto or about the
Project; (ii) that the Project currently complies, and will comply based on its
anticipated use, with all Laws relating to Hazardous Material; (iii) that, to
Indemnitor’s knowledge in connection with the ownership, operation, and use of
the Project, all necessary notices have been filed and all required permits,
licenses and other authorizations have been obtained, including those relating
to the generation, treatment, storage, disposal or use of Hazardous Material;
(iv) that to the best of its knowledge, there is no present, past or threatened
investigation, inquiry or proceeding relating to the environmental condition of,
or to events on or about, the Project; and (v) it has not, nor will it, release
or waive the liability of any previous owner, lessee or operator of the Project
or any party who may be potentially responsible for the presence of or removal
of Hazardous Material from the Project, nor has it made promises of
indemnification regarding Hazardous Material on the Project to any party.

3. Covenants. Indemnitors shall

a. comply, and cause all other persons on or occupying the Project to comply,
with all Laws relating to Hazardous Material;

b. not install, use, generate, manufacture, store, treat, release or dispose of,
nor permit the installation, use, generation, storage, treatment, release or
disposal of, Hazardous Material on, under or about the Project;

c. immediately advise Agent in writing of:

(i) any and all Environmental Proceedings;

(ii) the presence of any Hazardous Material on, under or about the Project of
which Agent has not previously been advised in writing;

(iii) any remedial action taken by, or on behalf of, any Indemnitor in response
to any Hazardous Material on, under or about the Project or to any Environmental
Proceedings of which Agent has not previously been advised in writing;

(iv) the discovery by any Indemnitor of the presence of any Hazardous Material
on, under or about any real property or bodies of water adjoining or in the
vicinity of the Project; and

(v) the discovery by any Indemnitor of any occurrence or condition on any real
property adjoining or in the vicinity of the Project that could cause the
Project or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Project under any Laws relating to
Hazardous Material;

d. provide Agent with copies of all reports, analyses, notices, licenses,
approvals, orders, correspondences or other written materials in its possession
or control relating to the environmental condition of the Project or real
property or bodies of water adjoining or in the vicinity of the Project or
Environmental Proceedings immediately upon receipt, completion or delivery of
such materials;

e. not install or allow to be installed any tanks on, at or under the Project;

f. not create or permit to continue in existence any lien (whether or not such
lien has priority over the lien created by the Mortgage) upon the Project
imposed pursuant to any Laws relating to Hazardous Material; and

g. not change or alter the present use of the Project unless Indemnitors shall
have notified Lender thereof in writing and Lender shall have determined, in its
sole and absolute discretion, that such change or modification will not result
in the presence of Hazardous Material on the Project in question in such a level
that would increase the potential liability for Environmental Proceedings.

4. Right of Entry and Disclosure of Environmental Reports. Borrower and each
Subsidiary Guarantor hereby grants to Agent its agents, employees, consultants
and contractors, an irrevocable license and authorization to enter upon and
inspect the Project at reasonable times and upon reasonable advance notice (and
otherwise in accordance with the terms of the Credit Agreement), and conduct
such environmental audits and tests, including, without limitation, subsurface
testing, soils and groundwater testing, and other tests which may physically
invade the Project, in its sole and absolute discretion, determine are necessary
or desirable. With respect to invasive testing, such as soil borings, Agent
shall consult with Borrower in advance of such tests. Agent agrees, however,
that it shall not conduct any such audits, unless an Event of Default exists
under the Loan Documents or Agent has reason to believe that such audit may
disclose the presence or release of Hazardous Material or unless an
environmental audit deems further testing necessary. Without limiting the
generality of the foregoing, Borrower and each Subsidiary Guarantor agrees that
Agent shall have the right to appoint a receiver to enforce this right to enter
and inspect the Project to the extent such authority is provided under
applicable law. All reasonable out-of-pocket costs and expenses incurred by
Agent in connection with any inspection, audit or testing conducted in
accordance with this Section 4 shall be paid by Borrower. The results of all
investigations and reports prepared by Agent shall be and at all times remain
the property of Agent (and each Lender) and under no circumstances shall Agent
(or any Lender) have any obligation whatsoever to disclose or otherwise make
available to Indemnitors or any other party such results or any other
information obtained by it in connection with such investigations and reports;
provided, however, that if there exists no Event of Default under the Loan
Documents, if requested by Borrower, Agent shall provide to Borrower a copy of
the written report with respect to any inspection, audit or testing for which
Borrower has paid hereunder. Agent hereby reserves the right, and Indemnitors
hereby expressly authorize Agent to make available to any party in connection
with a sale of the Project any and all reports, whether prepared by Agent or
prepared by Borrower and provided to Agent (collectively, the “Environmental
Reports") which Agent may have with respect to the Project. Borrower and each
Subsidiary Guarantor consents to Agent notifying any party under such
circumstances of the availability of any or all of the Environmental Reports and
the information contained therein. Each Indemnitor further agrees that Agent may
disclose such Environmental Reports to any governmental agency or authority if
they reasonably believe that they are required to disclose any matter contained
therein to such agency or authority; provided that Agent shall give Borrower at
least 48 hours prior written notice before so doing. Each Indemnitor
acknowledges that Agent cannot control or otherwise assure the truthfulness or
accuracy of the Environmental Reports, and that the release of the Environmental
Reports, or any information contained therein, to prospective bidders at any
foreclosure sale of the Project may have a material and adverse effect upon the
amount which a party may bid at such sale. Each Indemnitor agrees that Agent
(and each Lender) shall not have any liability whatsoever as a result of
delivering any or all of the Environmental Reports or any information contained
therein to any third party, and each Indemnitor hereby releases and forever
discharges Agent and each Lender from any and all claims, damages, or causes of
action arising out of connected with or incidental to the Environmental Reports
or the delivery thereof.

5. Indemnitor’s Remedial Work. Indemnitors shall promptly perform any and all
necessary remedial work (“Remedial Work") in response to any Environmental
Proceedings or the presence, storage, use, disposal, transportation, discharge
or release of any Hazardous Material on, under or about any of the Project;
provided, however, that Borrower shall perform or cause to be performed such
Remedial Work so as to minimize any impairment to Agent’s security under the
Loan Documents.

All Remedial Work shall be conducted:

a. in a diligent and timely fashion by licensed contractors acting under the
supervision of a consulting environmental engineer;

b. pursuant to a detailed written plan for the Remedial Work approved by any
public or private agencies or persons with a legal or contractual right to such
approval;

c. with such insurance coverage pertaining to liabilities arising out of the
Remedial Work as is then customarily maintained with respect to such activities;
and

d. only following receipt of any required permits, licenses or approvals.

The selection of the Remedial Work contractors and consulting environmental
engineer, the contracts entered into with such parties, any disclosures to or
agreements with any public or private agencies or parties relating to Remedial
Work and the written plan for the Remedial Work (and any changes thereto) shall
each be subject to Agent’s prior written approval, which shall not be
unreasonably withheld or delayed. In addition, Indemnitors shall submit to
Agent, promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitors in connection with any Remedial Work, or Hazardous
Material relating to the Project. All costs and expenses of such Remedial Work
shall be paid by Indemnitors, including, without limitation, the charges of the
Remedial Work contractors and the consulting environmental engineer, any taxes
or penalties assessed in connection with the Remedial Work and Agent’s
reasonable fees and out-of-pocket costs incurred in connection with monitoring
or review of such Remedial Work. Agent shall have the right but not the
obligation to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Environmental
Proceedings.

6. Indemnity. Indemnitors shall protect, indemnify, defend and hold Agent (and
each Lender) and any successors to Agent’s (or any Lender’s) interest in the
Project or any Property, and any other Person who acquires any portion of the
Project at a foreclosure sale or otherwise through the exercise of Agent’s
rights and remedies under the Loan Documents, and all directors, officers,
employees and agents of all of the aforementioned indemnified parties, harmless
from and against any and all actual or potential claims, liabilities, damages
(direct or indirect), losses, fines, penalties, judgments, awards, costs and
expenses (including, without limitation, reasonable attorneys’ fees and costs
and expenses of investigation) (collectively, “Expenses") which arise out of or
relate in any way to any breach of any representation, warranty or covenant
contained herein, or any Environmental Proceedings or any use, handling,
production, transportation, disposal, release or storage of any Hazardous
Material in, under or on the Project, whether by any Indemnitor or any other
person, including, without limitation:

a. all foreseeable and all unforeseeable Expenses arising out of:

(i) Environmental Proceedings or the use, generation, storage, discharge or
disposal of Hazardous Material by Indemnitors, any prior owner or operator of
the Project or any person on or about the Project;

(ii) any residual contamination affecting any natural resource or the
environment; or

(iii) any exercise by Agent of any of its rights and remedies hereunder; and

b. the costs of any required or necessary investigation, assessment, testing,
remediation, repair, cleanup, or detoxification of the Project and the
preparation of any closure or other required plans.

Indemnitors’ liability to the aforementioned indemnified parties shall arise
upon the earlier to occur of (1) discovery of any Hazardous Material on, under
or about the Project, or (2) the institution of any Environmental Proceedings,
and not upon the realization of loss or damage, and Indemnitors shall pay to
Agent from time to time, immediately upon request, an amount equal to such
Expenses, as reasonably determined by Agent. In addition, in the event any
Hazardous Material is removed, or caused to be removed from the Project, by
Indemnitors, Agent or any other person, the number assigned by the U.S.
Environmental Protection Agency to such Environmental Proceedings or any similar
identification shall in no event be in the name of Agent or identify the Agent
as a generator, arranger or other designation. The foregoing indemnity shall not
include Expenses arising solely from Hazardous Material which first exist on the
Project following the date on which the Agent (or its designee) takes title to
the Project, whether by foreclosure of the Mortgage, deed-in-lieu thereof or
otherwise.

7. Remedies Upon Default. In addition to any other rights or remedies Agent may
have under this Indemnity Agreement, at law or in equity, in the event that
Indemnitors shall fail to timely comply with any of the provisions hereof, or in
the event that any representation or warranty made herein proves to be false or
misleading, then, in such event, after (i) delivering written notice to
Indemnitors, which notice specifically states that Indemnitors have failed to
comply with the provisions of this Indemnity Agreement; and (ii) the expiration
of the earlier to occur of the thirty (30) day period after receipt of such
notice or the cure period, if any, permitted under any applicable law, rule,
regulation or order with which Indemnitors shall have failed to comply, Agent
may declare an Event of Default under the Loan Documents and exercise any and
all remedies provided for therein, and/or do or cause to be done whatever is
reasonably necessary to cause the Project to comply with all Laws relating to
Hazardous Material and other applicable Laws, rules, regulations or orders and
the cost thereof shall constitute an Expense hereunder and shall become
immediately due and payable without notice and with interest thereon at the
Default Rate until paid. Indemnitors shall give to Agent and its agents and
employees access to the Project for the purpose of effecting such compliance and
hereby specifically grant to Agent a license, effective upon expiration of the
applicable period as described above, if any, to do whatever is necessary to
cause the Project to so comply, including, without limitation, to enter the
Project and remove therefrom any Hazardous Material or otherwise comply with any
Laws relating to Hazardous Material.

8. Obligations. The obligations set forth herein, including, without limitation,
Indemnitors’ obligation to pay Expenses hereunder, are collectively referred to
as, the “Environmental Obligations". Notwithstanding any term or provision
contained herein or in the Loan Documents, the Environmental Obligations are
unconditional. Indemnitors shall be fully and personally liable for the
Environmental Obligations hereunder, and such liability shall not be limited to
the original principal amount of the Revolving Credit Loan. The Environmental
Obligations shall survive the repayment of the Revolving Credit Loan and any
foreclosure, deed-in-lieu of foreclosure or similar proceedings by or through
which Lender or any of its affiliates, nominees, successors or assigns or any
other person bidding at a foreclosure sale may obtain title to the Project or
any portion thereof.

9. Waiver. No waiver of any provision of this Indemnity Agreement nor consent to
any departure by Indemnitors therefrom shall in any event be effective unless
the same shall be in writing and signed by Agent and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on Indemnitors shall in any case entitle
Indemnitors to any other or further notice or demand in similar or other
circumstances.

10. Exercise of Remedies. No failure on the part of Agent to exercise and no
delay in exercising any right or remedy hereunder, at law or in equity, shall
operate as a waiver thereof. Agent shall not be estopped to exercise any such
right or remedy at any future time because of any such failure or delay; nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise of such right or remedy or the exercise of any other
right or remedy.

11. Assignment. Agent may assign its interest under this Indemnity Agreement to
any successor to its respective interests in the Project or the Loan Documents.
This Indemnity Agreement may not be assigned or transferred, in whole or in
part, by Indemnitors and any purported assignment by Indemnitors of this
Indemnity Agreement shall be void ab initio and of no force or effect.

12. Counterparts. This Indemnity Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of such
counterparts taken together shall constitute but one and the same instrument.

13. Governing Law. (a) THIS INDEMNITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF LAWS.

(b) EACH INDENMNITOR IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS INDEMNITY
AGREEMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK, COUNTY OF NEW
YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. EACH INDEMNITOR, BY THE EXECUTION AND DELIVERY OF THIS INDEMNITY
AGREEMENT, EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE NONEXCLUSIVE
PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING.
EACH INDEMNITOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT,
SUMMONS, NOTICE OR OTHER PROCESS RELATING TO ANY SUCH ACTION OR PROCEEDING BY
DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER PROVIDED FOR IN SECTION
10.9 OF THE CREDIT AGREEMENT. EACH INDEMNITOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY
ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR
ANY SIMILAR BASIS. EACH INDMENITOR SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR
PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE
OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY
THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS SECTION 10.15 SHALL AFFECT OR
IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE AGENT OR ANY LENDER TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY INDEMNITOR IN THE
COURTS OF ANY OTHER JURISDICTION OR THE RIGHT, IN CONNECTION WITH ANY LEGAL
ACTION OR PROCEEDING WHATSOEVER, TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(c) EACH INDEMNITOR, THE LENDERS AND THE AGENT WAIVE TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF,
THIS INDEMNITY AGREEMENT, OR THE VALIDITY, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF.

14.  Modifications. This Indemnity Agreement may be amended or modified only by
an instrument in writing which by its express terms refers to this Indemnity
Agreement and which is duly executed by Indemnitors and consented to in writing
by Agent.

15. Attorneys’ Fees. If Agent commences litigation for the interpretation,
enforcement, termination, cancellation or rescission of this Indemnity
Agreement, or for damages for the breach of this Indemnity Agreement, Agent
shall be entitled to its reasonable attorneys’ fees (including, but not limited
to, in-house counsel fees) and court and other costs incurred in connection
therewith.

16. Interpretation. This Indemnity Agreement has been negotiated by parties
knowledgeable in the matters contained herein, with the advice of counsel, is to
be construed and interpreted in absolute parity, and shall not be construed or
interpreted against any party by reason of such party’s preparation of the
initial or any subsequent draft of the Loan Documents or this Indemnity
Agreement.

17. Severability. If any term or provision of this Indemnity Agreement shall be
determined to be illegal or unenforceable, all other terms and provisions in
this Indemnity Agreement shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by law.

18. Other Laws. Nothing in this Indemnity Agreement, and no exercise by Agent of
its rights or remedies under this Indemnity Agreement, shall impair, constitute
a waiver of, or in any way affect Agent’s rights and remedies with respect to
Indemnitors under any Laws relating to Hazardous Material, including without
limitation, contribution provisions or private right of action provisions under
such Laws relating to Hazardous Material.

19. Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

          If to the Borrower:  


 
    Grubb & Ellis Healthcare REIT II Holdings, LP
    c/o Grubb & Ellis Healthcare REIT II, Inc.
    1551 North Tustin Avenue, Suite 300
    Santa Ana, California 92705
   
Attention:
  Danny Prosky

Telecopier No.: (714)       -     
Telephone No: (714) 975-2315
Email:       @      .com

with a copy to:

      Grubb & Ellis Healthcare REIT II Holdings, LP
c/o Grubb & Ellis Healthcare REIT II, Inc.
1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705

Attention:
  Shannon K. S. Johnson

Telecopier No.: (866) 508-4769
Telephone No: (714) 975-2135
Email: Shannon.Johnson@Grubb-Ellis.com

with a copy to:

      Arnall Golden Gregory LLP
171 17th Street NW

Suite 2100
Atlanta, Georgia
Attention:
 
30363
David B. Lotz, Esq.

Telecopier No.: (404) 873-8168
Telephone No: (404) 873-8169
Email: david.lotz@agg.com

          If to the Agent:  


 
    KeyBank National Association, as Agent
    Mailcode WA-31-13-2313
    1301 5th Avenue, 23rd Floor
    Seattle, Washington 98101
   
Attention:
  Senior Manager, Healthcare Finance

Telecopier No.: (206) 343-6843
Email:       @      .com

with a copy to:

      Schiff Hardin LLP
233 South Wacker Drive

Suite 6600
 
Chicago, Illinois 60606

Attention:
  Sean T. Maloney, Esq.

Telecopier No.: (312) 258-5700
Telephone No.: (312) 258-5505
Email: smaloney@schiffhardin.com

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

20. Joint and Several Liability. Indemnitors agree that they shall each be
jointly and severally liable for the performance of the Environmental
Obligations and all other obligations of Indemnitors contained herein.

21. Captions. The headings of each section herein are for convenience only and
do not limit or construe the contents of any provisions of this Indemnity
Agreement.

[Remainder of Page Left Intentionally Blank]

IN WITNESS WHEREOF, Indemnitors have caused this Indemnity Agreement to be
executed as of the day and year first above written.

Grubb & Ellis Healthcare REIT II Holdings, LP

By Grubb & Ellis Healthcare REIT II, Inc.,
Its General Partner

By: /s/ Shannon K S Johnson
Printed Name: Shannon K S Johnson
Its: Chief Executive Officer
G&E HC REIT II Care Pavilion SNF, L.P.,



    a            Delaware limited partnership,

By: G&E HC REIT II Philadelphia SNF Portfolio General Partner, LLC,


A Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Tucker House SNF, L.P.,



    a            Delaware limited partnership,

By: G&E HC REIT II Philadelphia SNF Portfolio General Partner, LLC,


A Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Maplewood Manor SNF, L.P.,



    a            Delaware limited partnership,

By: G&E HC REIT II Philadelphia SNF Portfolio General Partner, LLC,


A Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Cliveden SNF, L.P.,



    a            Delaware limited partnership,

By: G&E HC REIT II Philadelphia SNF Portfolio General Partner, LLC,


A Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Cheltenham York SNF, L.P.,



    a            Delaware limited partnership,

By: G&E HC REIT II Philadelphia SNF Portfolio General Partner, LLC,


A Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Charlottesville SNF, LLC,
a Delaware limited liability company,

By: G&E HC REIT II Virginia SNF Portfolio LLC,


a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Fincastle SNF, LLC,
a Delaware limited liability company,

By: G&E HC REIT II Virginia SNF Portfolio LLC,


a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Hot Springs SNF, LLC,



    a            Delaware limited liability company,

By: G&E HC REIT II Virginia SNF Portfolio LLC,


a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Midlothian SNF, LLC,



    a            Delaware limited liability company,

By: G&E HC REIT II Virginia SNF Portfolio LLC,


a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Yuma SNF, LLC,



    a            Delaware limited liability company,



    By: Grubb & Ellis Healthcare REIT II Holdings LP,



    a            Delaware limited partnership, its sole member



    By: Grubb & Ellis Healthcare REIT II, Inc.,



    a            Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


